DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Barnett on 01/28/2022.
The application has been amended as follows: 

A.	Amend claims 1, 2, 3, 4, 8, 23, 26, 27 and 29 to read as follow:
Claim 1, An instrument for balancing a knee comprising: 
a first plate, and 
a second plate, and 
a plurality of adjusters coupled to the first and second plates and actuatable to vary [[the]] a gap between the first and second plates; 
wherein each adjuster of the plurality of adjusters is coupled to the second plate by a joint having at least two degrees of freedom;
wherein each adjuster of the plurality of adjusters comprises a half-scissor jack, each half scissor jack comprising a pivot that is part of the joint; 
wherein the jack of each adjuster of the plurality of adjusters comprises: 
a bolt extending from a first end to a second end along a longitudinal axis, the bolt shaped and dimensioned to be received and rotatably held in a channel in the first plate, the bolt having a center portion dividing the bolt into a first portion from the first end to the center portion and a second portion from the second end to center portion, the first portion comprising an external left hand thread and the second portion comprising an external right hand thread, one of the first or second ends configured to he engaged by an actuator for rotating the bolt; 3Atty. Docket No.: DEP6776USPCTl 
a first coupling block arranged on the first portion of the bolt, the first coupling block comprising a channel having an internal thread configured to mate with the left hand thread of the first portion: 
a second coupling block arranged on the second portion of the bolt, the second coupling block comprising a channel having an internal thread configured to mate with the right hand thread of the second portion; 
a first lever arrangement extending from a first end to a second end, and 
a second lever arrangement extending from a first end to a second end; 
a first hinge coupling the first end of the first lever arrangement to the first coupling block; 
a second hinge coupling the first end of the second lever arrangement to the second coupling block; 
a third hinge coupling together the second ends of the first and second lever arrangement adjacent the center portion, the third hinge forming the pivot of the jack:
wherein each adjuster is configured such that actuation of the bolt by the actuator translates the first and second coupling blocks equally along the longitudinal axis relative to the center portion to thereby cause a distance between the first and second hinges to be varied equally relative to the center portion and consequential to the distance between the first and second hinges being varied a gap between the pivot and the center portion is varied in a direction transverse to the longitudinal axis in order to vary the gap between the first and second plates.
Claim 2, The instrument of claim 1, wherein, consequential to actuation of an adjuster of the plurality of adjusters and the joint coupling the adjuster to the second plate, the second plate rotates relative to joint 
Claim 3, The instrument of claim 1, wherein each adjuster of the plurality of adjusters is mechanically actuatable to vary the gap between the first and second plates along a respective adjustment axis that is transverse to the first and second plates; and the joint coupling each one of the adjusters to the second plate comprises a center of rotation aligned with the respective adjustment axis; and wherein the second plate is configured to rotate relative to each center of rotation consequential to the gap being varied along one of the adjustment axes.
Claim 4, The instrument of claim 1, wherein the joint coupling each one of the adjusters to the second plate comprises a center of rotation about which the second plate rotates with two degrees of freedom, each center of rotation is aligned with a respective adjustment axis that traverses the first and second plates; and wherein mechanical actuation of' one of the adjusters varies the gap along its respective adjustment axis between the first plate and the joint coupling said adjuster to the second plate.
Claim 8, The instrument of claim 1. wherein the joint comprises a first pin joint and a second pin joint, the first pin joint provides [[the]] a first degree of the two degrees of freedom and the second pin joint provides [[the]] a second degree of the two degrees of freedom; 
the first and second pin joints of the joint whilst an adjuster of the plurality of adjusters is mechanically actuated to vary the gap between the first and second plates.  
Claim 23, The instrument of claim 1, wherein each of the first and second plates comprises top and bottom surfaces connected by a wall, the top surface of the first plate and the bottom surface of the second plate are arranged to face each other; 
wherein each adjuster of the plurality of adjusters [[are]] is coupled at a discrete location the top and bottom surfaces apart along a respective adjustment axis that traverses the first and second plates; 
wherein the joint of each of the plurality of adjusters couples one of the adjusters the joint.  
Claim 26, The instrument of claim 1, wherein the second plate comprises at least one recess to accommodate the joint coupling at least one of the adjusters of the plurality of adjusters to the second plate.  
Claim 27, The instrument of claim 26[[24]], wherein the at least one recess is a cut through in the second plate.  
Claim 29, A kit comprising: 
of claim 25 for balancing a knee; and 
an outrigger; 
wherein the outrigger comprises a body, the body comprising: a connection component configured to he received and held by the connector: and 
a slot arranged to align a blade of a surgical saw with a portion of [[a]] the knee to be cut.

B.	Allow claims 1 – 4, 8 – 12 and 23 – 29.
C.	Cancel claims 30 – 32. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Haight et al. (US Pub. 2013/0102929 A1) which discloses a related instrument [abstract] comprising two plates (26A and 50, Fig.15) and a plurality of adjusters (i.e. 54) actuatable by screws (20A) to adjust a gap between the plates, and at least one joint (62) coupling at least one adjuster to one plate (26A) to allow vertical movement and rotation of plate 26A (2DOF). However, Haight does not disclose all the limitations of the claims as currently amended, mainly directed to the structure of the adjusters and their structure correlation with the plates. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775